PER CURIAM.
A tenant appeals from a judgment for possession rendered against him for nonpayment of rent. Because the statement of proceedings and evidence, approved over the objections of the tenant, is so lacking in detail, we have examined the original file of the trial court. 'It appears that after both parties had testified, the court continued the case and requested the parties “to produce whatever records they had of rental payments.” Thereafter affidavits were filed by the landlord and others on her behalf. Her affidavit stated in detail her claim as to what rent payments had been made and referred to her “book of original entry.” The other affidavits stated that copies of letters attached to the affidavits were copies of letters mailed to the tenant. Some time after the filing of these affidavits a finding was entered in favor of the landlord.
It thus appears that this case was tried partly on affidavits and we know of no authority for such procedure in the absence of consent of the parties. The record discloses no such consent.
Reversed with instructions to grant a new trial.